DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 10-15 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 10 and 11 is objected to because of the following informalities:  
Claim 10 recites “the 2) a photoacid generator”, but should read “the photoacid generator”. Delete “2) a” in claim 10.
Claim 11 recites “a coating layer of a photoresist”; however, it should recite “a coating layer of the photoresist composition”. A photoresist and the photoresist composition layer are two different elements. Please make appropriate amendments to avoid claim confusion. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2005-128049; citations for translation).
Regarding claims 1, 2, 4-8, 10-11 and 14-15, Kobayashi et al. teach a method for providing a (positive-acting [0076 & 0079]; photoresist chemically amplified resist) relief image comprising applying a coating layer of a photoresist on a substrate and exposing the composition layer to activating radiation (EUV radiation; [0076]) and developing the exposed photoresist composition coating layer (see claims, examples and [0076]).  The photoresist composition comprising a resin (acid-liable polymer [0051]) and a photoacid generator that comprises a salt comprising an anion component that comprises one or more Te atoms (organic tellurium compound, a radical polymerization initiator and ditelluride compound in combination [000047-
Furthermore, Kobayashi et al. teach the resist composition comprising a tellurium compound which can be obtained by polymerizing the compounds ( see abstract and claim1)  of formulae (1): 
    PNG
    media_image1.png
    96
    198
    media_image1.png
    Greyscale
 and (2) 
    PNG
    media_image2.png
    97
    181
    media_image2.png
    Greyscale
( i.e., Kobayashi et al. has taught the “anion component comprising a divalent Te atom” and “ cation component comprising Te” of the present application). Claim 2 of Kobayashi et al. disclose that the composition can comprises an acid-liable group shown in formula 3.  Although Kobayashi et al. fails to call the polymerization of formulae (1) and (2) a salt as recited by present application, it is noted that compounds are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, one of ordinary skill in the art would recognize the polymerization of formulae (1) and (2) taught by Kobayashi et al. is a salt as instantly claimed.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are Kobayashi et al. clearly fails to teach or suggest Applicant’s claimed subject matters. For instance, Applicant’s independent claim 1 calls for “a photoacid generator that comprises a salt comprising an anion component that comprises one or more Te atoms” Kobayashi et al. nowhere suggests such a photoacid generator. 
Examiner respectfully disagrees that Kobayashi et al. clearly fails to teach or suggest Applicant’s claimed subject matters. Kobayashi et al. teach the Te atoms anion are combined in the initiator [0052]. It is well-known to one of ordinary skill in the art that initiator is substantially the same as the generator. Therefore, the rejection is maintained. 
	Applicants have failed to address claim objections. Therefore, the objections are maintained. Examiner suggests applicants amend the claim language. 
Allowable Subject Matter
Claims 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722